MEMORANDUM**
Emilio Romero-Perez (“Romero-Perez”), a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“Board”). The Board order dismissed Romero-Perez’s appeal from an immigration judge’s denial of Romero-Perez’s application for cancellation of removal under Section 240A(b) of the Immigration and Nationality Act (“INA”).
We lack jurisdiction to review the Board’s determination that Romero-Perez failed to establish the requisite hardship, a discretionary determination ineligible for appellate review under INA section 242(a)(2)(B)(i), 8 U.S.C. § 1252(a)(2)(B)(i). See Romero-Torres v. Ashcroft, 827 F.3d 887, 888 (9th Cir.2003)(charaeterizing the “exceptional and extremely unusual hardship” determination as “a subjective, discretionary judgment that has been carved out of [the court’s] appellate jurisdiction”).
Additionally, Romero-Perez’s due process claims fail, since he did not properly present them to the Board. “[C]orrectable procedural errors” — even those that implicate due process concerns—must be presented to the Board before being raised in this court. Liu v. Waters, 55 F.3d 421, 425-26 (9th Cir.1995).
The petition is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.